Citation Nr: 0107240	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-22 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for discoid lupus 
erythematosus, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for low back strain 
with degenerative changes of the lumbar spine, postoperative, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had over twenty years of active military service, 
ending with his retirement in October 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO).  By November 1995 rating 
decision, the RO denied a rating in excess of 10 percent for 
discoid lupus erythematosus and a rating in excess of 20 
percent for low back strain with degenerative changes.  The 
veteran duly appealed that RO determination.  

Thereafter, by December 1998 rating decision, the RO denied a 
total rating based on individual unemployability due to 
service-connected disabilities.  Inter alia, the RO also 
continued the 20 percent rating for the veteran's low back 
disability and increased the rating for the veteran's discoid 
lupus erythematosus to 30 percent, effective July 31, 1995, 
the date of receipt of his claim for increased rating for 
that disability.  

In April 1999, the veteran requested a hearing in connection 
with his appeal and further indicated that "I am only 
appealing the issue of unemployability."  The RO apparently 
interpreted this statement as a request to withdraw his 
appeals on the issues of increased ratings for lupus and a 
low back disability.  

At his November 1999 hearing, however, the veteran provided 
testimony regarding the severity of his lupus and low back 
disability.  Moreover, in February 2000 written argument, the 
veteran's representative addressed the issues of increased 
ratings for lupus and a low back disability, as well as the 
issue of entitlement to a total rating based on individual 
unemployability.

In view of the foregoing, the Board finds that the veteran 
has not, in fact, withdrawn his appeals of the issues of 
entitlement to increased ratings for lupus and a low back 
disability.  Thus, although the RO did not certify these 
issues for review, the Board finds that it has jurisdiction 
over these issues and they are, accordingly, set out on the 
cover page of this decision.  See 38 C.F.R. § 19.35 (2000) 
(the certification of appeal is used for administrative 
purposes and it does not serve to confer or deprive the Board 
of jurisdiction over an issue). 


FINDINGS OF FACT

1.  The veteran's discoid lupus erythematosus is manifested 
by extensive lesions of the scalp and shoulder, productive of 
severe itching and occasional burning, comparable to eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.

2.  His low back disability is manifested by symptoms of 
severe pain, limitation of motion, and decreased sensation, 
and is productive of pronounced impairment.

3.  His service-connected low back disability precludes 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for discoid lupus 
erythematosus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.7, 4.118, 
Diagnostic Codes 7806, 7809 (2000).

2.  The criteria for a 60 percent rating for low back strain 
with degenerative changes, postoperative status, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5293 (2000).

3.  A total rating based on individual unemployability due to 
service-connected disability is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in October 
1973, he sought treatment for scaly scalp lesions.  Discoid 
lupus was subsequently diagnosed and he continued to receive 
treatment for the disorder throughout his military service.  

Service medical records also reveal that the veteran was 
treated on a regular basis for low back pain beginning in 
1971; the diagnoses included chronic low back strain.  In 
July 1979, X-ray examination revealed spina bifida occulta of 
S1 and sacralization of L5; he was given a permanent physical 
profile for his low back disability.  At his May 1981 
military retirement medical examination, the veteran reported 
a history of daily back pain and indicated that he wore a 
back brace for support.  He also reported a history of skin 
problems.  The diagnoses included spina bifida occulta and 
discoid lupus.

Following separation from service, in November 1981, the 
veteran filed claims of service connection for several 
disabilities, including discoid lupus erythematosus and 
chronic low back pain.  Pursuant to his claim, VA medical 
examination in January 1982, including X-ray study of the 
lumbar spine revealed mild degenerative changes and the 
diagnosis was mild low back pain and strain, chronic.  Also 
diagnosed was patchy alopecia with past history of discoid 
lupus erythematosus.

By August 1982 rating decision, the RO granted service 
connection for history of discoid lupus, erythematosus, low 
back strain with mild degenerative changes (each rated 10 
percent disabling), and hypertension (rated noncompensable).  

In February 1992, the veteran was hospitalized with 
complaints of low back pain.  On admission, a long history of 
intermittent low back pain since the 1970s was noted.  It was 
also noted that he had a myelogram documenting multi-level 
lumbar spondylosis and lateral gutter syndrome.  It was noted 
that his pathology was worse at the L5 transitional level, 
and that was where surgical attention was turned; bilateral 
L5 transitional laminotomies were performed.  

By July 1992 rating decision, the RO assigned a temporary 
total rating for the veteran's low back strain with 
degenerative changes in the lumbar spine, post operative, 
from February 4, 1992.  Effective April 1, 1992, the 20 
percent rating was continued.  

On March 1993 medical examination, the veteran reported 
having surgery in 1992 for a degenerated disc.  Since that 
time, he stated he had continued pain and intermittent muscle 
spasm and been undergoing physical therapy.  The examiner 
indicated that the veteran's medical records were 
unavailable, but he diagnosed probable herniated 
intervertebral disc at L5-S1, as well as traumatic facet 
arthritis at L5-S1.  By April 1993 rating decision, the RO 
continued the 20 percent rating for his low back disability.  

In March 1995, the veteran filed a claim for increased rating 
for his low back disability, stating that his condition had 
increased in severity.  VA outpatient treatment records dated 
from August 1991 to January 1995 show that the veteran was 
seen during this period for discoid lupus erythematosus and 
low back pain.  In June 1994, he reported severe low back 
pain.  Physical examination showed spasms, positive straight 
leg raising, and decreased range of motion.  A TENS unit and 
physical therapy were prescribed.  In December 1994, he 
reported increasing low back pain and shooting pain down the 
left lower extremity.  X-ray examination showed moderately 
severe degenerative joint disease at L4-S1.  By April 1995 
rating decision, the RO continued the 20 percent rating for 
the veteran's low back disability.  

In July 1995, the veteran again requested an increased rating 
for both his low back disability and his discoid lupus 
erythematosus.  In support of his claim, he submitted a copy 
of a letter from the Social Security Administration (SSA) 
granting his application for disability benefits.  The award 
letter noted that the evidence, including VA clinical records 
from June 1990 to June 1994, showed that he was disabled for 
SSA purposes due to back surgery and pain since December 1, 
1993.  

In October 1995, the veteran underwent VA medical examination 
at which he reported hypopigmented macules on the scalp since 
the 1970s and indicated that they had been spreading and 
enlarging recently.  It was noted that he had been coming to 
the VA dermatology clinic since 1983.  On physical 
examination, scarred, atrophic, hypopigmented maculae were 
observed.  There was also very superficial desquamation over 
both palms.  The diagnosis was discoid lupus erythematosus, 
chronic, with new lesions.  The examiner noted that 
progression to systemic lupus must be ruled out.  

On VA orthopedic examination in October 1995, the veteran 
reported low back pain since falling from a tank in the 
1970s.  He stated that he had undergone surgery in the 1990s 
which initially provided some pain relief; however, he 
indicated that he now had continued pain in the low back, 
radiating to the left leg.  He stated that he currently used 
pain medication, crutches, and a TENS unit.  On physical 
examination, he had excellent forward flexion of 
approximately 70 to 80 degrees.  Lateral bending and rotation 
were normal.  Extension was limited to only 10 degrees.  X-
ray examination showed lumbarization of the S1 vertebra with 
large transverse processes.  There was a 50 percent loss of 
height in the disc space of L5-S1 with arthritic changes.  
The diagnoses included post-operative herniated 
intervertebral disc, L5-S1, and moderately severe 
osteoarthritis of the lumbosacral spine.  

By November 1995 rating decision, the RO denied a rating in 
excess of 20 percent for the veteran's low back disability 
and a rating in excess of 10 percent for his lupus.  He 
appealed that determination.  

Thereafter, the RO obtained the records from SSA used in 
reaching its determination regarding the veteran's 
application for disability benefits.  These records included 
VA clinical records, as well as a September 1994 private 
examination report showing that the veteran reported he had 
low back pain since service.  He stated that he had surgery 
in 1992, which had not alleviated his pain.  On examination, 
the veteran had severe difficulty ambulating.  The examiner 
noted that evaluation for malingering was negative.  With any 
extension of the low back, the tenderness would increase, as 
would numbness in his legs.  The assessment was back pain 
with past operative procedure.  The examiner commented that 
the veteran appeared to have real back pain which caused him 
significant disability with inability to ambulate well.  He 
indicated that the veteran "certainly" was unable to hold 
down jobs on a regular basis.  

In December 1996, the veteran was again hospitalized for 
treatment of his low back disability.  The report of this 
hospitalization has not been associated with the claims 
folder, although it appears that a lumbar fusion and 
decompression at L4-5 was performed.  By August 1998 rating 
decision, the RO granted a temporary total evaluation from 
December 10, 1996 to February 1, 1997, based on surgical 
treatment for a service-connected condition requiring 
convalescence.  38 C.F.R. § 4.30.  

In October 1998, the veteran underwent VA general medical 
examination at which he reported a history of two prior low 
back surgeries and current symptoms of pain and muscle spasm.  
He also indicated that he had been taking medication for 
control of hypertension for the past four years and was under 
treatment for discoid lupus erythematosus.  The assessments 
were residuals of lumbar strain with degenerative changes, 
status post lumbar crush effusion, L-5; hypertension, 
currently on two medications; and discoid lupus 
erythematosus, with marked hypopigmented areas on the scalp.  

On VA dermatology examination in October 1998, the examiner 
noted that the veteran had been treated in the VA dermatology 
clinic for many years with topical steroids and currently 
used Aquafor, Cyclocort for his hands and feet.  For his 
scalp, it was noted that he applied Fluocinonide Gel with 
massages to the scalp twice daily.  The examiner observed 
that despite this treatment, the lesions had spread all over 
his scalp resulting in atrophy of the scalp and hair loss.  
It was also noted that he developed a lesion on the right 
shoulder which was consistent with longstanding cutaneous 
lupus.  The veteran described his lesions as "very itchy" 
and indicated that they occasionally burned.  The examiner 
indicated that there was "no way" that the lesions would 
return to normal and that the skin was severely atrophic.  It 
was also noted that his hair would not grow back in these 
areas as it was a cicatricial alopecia and the best that 
could be hoped for was to prevent further spreading.  
Attached to the examination report were several color 
photographs of the veteran's scalp, revealing extensive 
lesions.  

On VA orthopedic examination in October 1998, the veteran 
reported that he had back surgery in 1991 and 1996 and had 
increased symptoms since that time, including pain and 
uncontrollable "jerking."  He indicated that he used to 
work as a bus driver, but was no longer working due to back 
pain.  He also reported that he currently used a cane and 
wore a back brace.  On physical examination, he had good 
range of motion of his back, but complained of significant 
pain at extremes of motion.  X-ray examination showed 
significant degenerative disc disease at L4-5 and L5-S1.  
There was also evidence of surgical decompression widely at 
L5.  The impressions included history of lumbar strain, 
service-connected; and history of degenerative disc disease 
with subsequent surgery, now with back syndrome, severely 
symptomatic.  The examiner commented that the two back 
surgeries were performed for degenerative disc disease which 
he felt developed after service and had done nothing to 
relieve his symptoms.  He indicated that the veteran's 
current condition was a result of his low back surgeries, not 
his in-service injury.  He stated that the veteran was no 
longer able to continue in his job as a truck driver.

By December 1998 rating decision, the RO increased the 
ratings for the veteran's discoid lupus erythematosus and 
hypertension to 30 percent and 10 percent, respectively.  The 
RO also denied a rating in excess of 20 percent for his low 
back disability.  In that decision, the RO noted that there 
was "some question" as to a relationship between the 
veteran's service-connected low back strain and the 
degenerative changes noted by X-ray.  Nonetheless, the RO 
indicated that "a causal relationship is conceded."  The RO 
also denied a total rating based on individual 
unemployability due to service-connected disability.

In November 1999, the veteran testified at a hearing at the 
RO that because of his low back disability, he was unable to 
stand long, climb stairs, or walk for any significant 
distance.  He indicated that he could not bend over and pick 
something up and had to use a cane.  He stated that he had 
previously worked as a school bus driver, but had to quit 
because he was unable to bear the bouncing on the bus seat.  
He indicated that he had attempted to obtain other 
employment, but had not been successful as his training and 
experience were primarily in manual labor fields or driving 
trucks, which he was now physically unable to perform.  The 
veteran also indicated that he felt that his discoid lupus 
erythematosus also made employers hesitant to hire him, given 
the appearance of his head and their concern that his 
condition might be contagious or repulsive to customers.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In Francisco v. Brown, 7 Vet. App. 55 (1994), it was held 
that VA disability compensation for service-connected injury 
is limited to those claims which show present disability.  
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Id. at 58.  

Discoid lupus erythematosus

Service connection is currently in effect for discoid lupus 
erythematosus, rated 30 percent disabling under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7809.  That 
provision provides that discoid lupus erythematosus is to be 
rated as eczema pursuant to 38 C.F.R. § 4.118, Code 7806.  
Under this code, eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement warrants a 30 
percent rating.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.  This is the maximum rating available under 
this code.

After reviewing the evidence of record, the Board finds that 
the manifestations of the veteran's discoid lupus 
erythematosus more nearly approximate the criteria for a 50 
percent rating.  In that regard, the current medical evidence 
reflects extensive lesions of the veteran's scalp which are 
extremely disfiguring, constantly itching, and occasionally 
burning.  On VA examination in October 1998, the examiner 
observed that despite years of treatment, the veteran's 
lesions had spread all over his scalp resulting in severe 
atrophy of the scalp, as well as hair loss.  When the 
evidence in this case, in particular the evidence of constant 
itching, severe atrophy, and the color photographs taken in 
October 1998 reflecting repugnance, is evaluated in 
accordance with 38 C.F.R. §§ 4.3 and 4.7, the Board concludes 
that the manifestations of the veteran's discoid lupus 
erythematosus more nearly approximate the criteria for a 50 
percent rating under Code 7806.  

In view of the Board's decision, the veteran is now in 
receipt of the maximum schedular rating for discoid lupus 
erythematosus.  While an extraschedular rating has been 
considered, the Board finds no basis for further action on 
this question as this case presents no circumstances that the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  38 C.F.R. § 3.321(b)(1).

Low back strain with degenerative changes of the lumbar 
spine, postoperative

Under 38 C.F.R. § 4.71a, Code 5292, a 20 percent rating is 
warranted for moderate limitation of motion of the  lumbar 
spine and a maximum 40 percent rating is warranted for severe 
limitation of motion.  

A 20 percent rating is warranted under 38 C.F.R. 4.71a, Code 
5295 for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A maximum 40 percent rating is 
warranted for a severe disability manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.   38 C.F.R. 4.71a, Code 5295 (2000).  

Under Code 5293, a 20 percent rating is appropriate for 
moderate intervertebral disc syndrome with recurring attacks.  
When such condition is severe in nature, with recurring 
attacks and only intermittent relief, a 40 percent rating is 
applicable.  A 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc,  and little intermittent relief.  

This is the maximum rating provided in the rating schedule 
for disabilities of the spine absent disabilities resulting 
in complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces, which have not been 
shown in this case.  See 38 C.F.R. 4.71a, Codes 5285, 5286. 

The veteran's low back strain is currently rated 20 percent 
disabling under Code 5295.  Applying the facts in this case 
to the criteria set forth above, the Board finds that the 
symptomatology of the veteran's low back disability more 
nearly approximates the criteria for a 60 percent disability 
rating under Code 5293.  

A review of the medical evidence of record shows a long 
history of severe low back pain with tenderness, stiffness, 
radiation to the lower extremities, limitation of motion of 
the lumbar spine, positive straight leg raising, and 
complaints of numbness in the extremities.  The record 
indicates that he continuously takes pain medication and 
muscle relaxers to relieve his symptoms.  His very credible 
hearing testimony also documents complaints of persistent 
pain with little intermittent relief, requiring medication 
for pain.  Examiners have repeatedly indicated that the 
veteran is unable to work due to his low back disability.  In 
light of this evidence, and affording the veteran the benefit 
of the doubt, the Board finds that the manifestations of his 
service-connected low back disability are accurately 
described as pronounced and, therefore, more nearly 
approximate the criteria for a 60 percent rating under Code 
5293.  38 C.F.R. 4.3, 4.7.

In this case, however, the veteran is not entitled to a 
schedular rating in excess of 60 percent for his low back 
disability.  There is no evidence that he is bedridden as a 
result of his service-connected low back disability, nor is 
his spine completely ankylosed.  Thus a 100 percent rating on 
a schedular basis is not warranted.  38 C.F.R. 4.71a, Codes 
5285, 5286.

Total rating based on individual unemployability due to 
service-connected disabilities

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

As noted above, the Board has determined that a 50 percent 
rating is more appropriate for the veteran's discoid lupus 
erythematosus, and a 60 percent rating is warranted for his 
low back disability.  Thus, the veteran meets the criteria 
for consideration of a total disability rating under 38 
C.F.R. § 4.16(a).  Under that regulation, a total rating may 
be assigned if the evidence shows that a veteran is currently 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.

In this case, the medical opinion of record is unanimous in 
concluding that the veteran's low back disability is of such 
severity that it prevents him from securing or maintaining a 
substantially gainful occupation.  Additionally, the veteran 
has testified that he cannot work because of pain and 
functional loss due to his low back disability.  Again, the 
medical evidence supports his description of the functional 
limitations imposed by his service-connected low back 
disability.  For example, the evidence is clear that his low 
back disability makes it extremely difficult to sit or stand 
for prolonged periods of time or engage in manual labor, 
duties which appear to be an integral part of any job 
consistent with the veteran's occupational experience.  
Clearly any job involving strenuous activity is precluded.

In view of the above, and in light of the entire evidence of 
record, the Board finds that the veteran is unable to secure 
or follow a substantially gainful occupation as the result of 
his service-connected low back.  Thus, a total rating based 
on individual unemployability due to service-connected 
disabilities is warranted.


ORDER

A 50 percent rating for discoid lupus erythematosus is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A 60 percent rating for low back strain with degenerative 
changes of the lumbar spine, postoperative, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



